Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “each of the plurality of grooves extends through a top surface and an opposite bottom surface of the base substrate; in the lateral side of the base substrate, the plurality of separate grooves are separate from each other; each of the plurality of grooves is recessed from the lateral side of the base substrate toward an inner side of the base substrate”. 

Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “each of the plurality of grooves extends through a top surface and an opposite bottom surface of the base substrate; in the lateral side of the base substrate, the plurality of separate grooves are separate from each other; each of the plurality of grooves is recessed from the lateral side of the base substrate toward an inner side of the base substrate”. 

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Changhyun Yi/Primary Examiner, Art Unit 2826